Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about October 24, 2000, which granted defendants’ motion to dismiss the complaint as time barred, unanimously affirmed, with costs.
*349The motion court properly dismissed plaintiffs’ causes of action for negligence and breach of contract as time barred. While defendant insurance brokers, who admittedly procured marine insurance for plaintiff through an unlicensed carrier, owed plaintiff a continuing duty to monitor the carrier’s financial condition for the duration of the policy procured for plaintiff, such duty did not extend beyond the policy’s expiration (see, Central Gen. Hosp. v Bramex Ltd., 174 AD2d 556, lv dismissed 78 NY2d 1124), and plaintiffs causes for negligence and breach of contract commenced more than six years after the policy’s expiration are thus untimely. In addition, since the fraud alleged by plaintiff is not extrinsic to the contract to procure and monitor proper marine insurance, it may not be utilized to convert the action to one for fraud (see, Morgan Knitting Mills v Reeves Bros., 243 AD2d 422) and thus to extend the running of the statutory period until two years from the time of plaintiffs discovery of the fraud (see, CPLR 213 [8]; 203 [g]). Concur — Nardelli, J.P., Williams, Andrias and Friedman, JJ.